19-22721-rdd   Doc
               19-22721-rdd
                   15-3 FiledClaim
                               06/17/19
                                    1 FiledEntered
                                              06/14/19
                                                    06/17/19
                                                          Pg 10:33:21
                                                             1 of 15    Exhibit A to
                Kendrella Declaration - Proof of Claim Pg 1 of 15
19-22721-rdd   Doc
               19-22721-rdd
                   15-3 FiledClaim
                               06/17/19
                                    1 FiledEntered
                                              06/14/19
                                                    06/17/19
                                                          Pg 10:33:21
                                                             2 of 15    Exhibit A to
                Kendrella Declaration - Proof of Claim Pg 2 of 15
19-22721-rdd   Doc
               19-22721-rdd
                   15-3 FiledClaim
                               06/17/19
                                    1 FiledEntered
                                              06/14/19
                                                    06/17/19
                                                          Pg 10:33:21
                                                             3 of 15    Exhibit A to
                Kendrella Declaration - Proof of Claim Pg 3 of 15
19-22721-rdd   Doc
               19-22721-rdd
                   15-3 FiledClaim
                               06/17/19
                                    1 FiledEntered
                                              06/14/19
                                                    06/17/19
                                                          Pg 10:33:21
                                                             4 of 15    Exhibit A to
                Kendrella Declaration - Proof of Claim Pg 4 of 15
19-22721-rdd   Doc
               19-22721-rdd
                   15-3 FiledClaim
                               06/17/19
                                    1 FiledEntered
                                              06/14/19
                                                    06/17/19
                                                          Pg 10:33:21
                                                             5 of 15    Exhibit A to
                Kendrella Declaration - Proof of Claim Pg 5 of 15
19-22721-rdd   Doc
               19-22721-rdd
                   15-3 FiledClaim
                               06/17/19
                                    1 FiledEntered
                                              06/14/19
                                                    06/17/19
                                                          Pg 10:33:21
                                                             6 of 15    Exhibit A to
                Kendrella Declaration - Proof of Claim Pg 6 of 15
19-22721-rdd   Doc
               19-22721-rdd
                   15-3 FiledClaim
                               06/17/19
                                    1 FiledEntered
                                              06/14/19
                                                    06/17/19
                                                          Pg 10:33:21
                                                             7 of 15    Exhibit A to
                Kendrella Declaration - Proof of Claim Pg 7 of 15
19-22721-rdd   Doc
               19-22721-rdd
                   15-3 FiledClaim
                               06/17/19
                                    1 FiledEntered
                                              06/14/19
                                                    06/17/19
                                                          Pg 10:33:21
                                                             8 of 15    Exhibit A to
                Kendrella Declaration - Proof of Claim Pg 8 of 15
19-22721-rdd   Doc
               19-22721-rdd
                   15-3 FiledClaim
                               06/17/19
                                    1 FiledEntered
                                              06/14/19
                                                    06/17/19
                                                          Pg 10:33:21
                                                             9 of 15    Exhibit A to
                Kendrella Declaration - Proof of Claim Pg 9 of 15
19-22721-rdd 19-22721-rdd
             Doc 15-3 FiledClaim
                             06/17/19
                                  1 FiledEntered
                                            06/14/19
                                                   06/17/19
                                                        Pg 10
                                                            10:33:21
                                                              of 15    Exhibit A to
              Kendrella Declaration - Proof of Claim Pg 10 of 15
19-22721-rdd 19-22721-rdd
             Doc 15-3 FiledClaim
                             06/17/19
                                  1 FiledEntered
                                            06/14/19
                                                   06/17/19
                                                        Pg 11
                                                            10:33:21
                                                              of 15    Exhibit A to
              Kendrella Declaration - Proof of Claim Pg 11 of 15
19-22721-rdd 19-22721-rdd
             Doc 15-3 FiledClaim
                             06/17/19
                                  1 FiledEntered
                                            06/14/19
                                                   06/17/19
                                                        Pg 12
                                                            10:33:21
                                                              of 15    Exhibit A to
              Kendrella Declaration - Proof of Claim Pg 12 of 15
19-22721-rdd 19-22721-rdd
             Doc 15-3 FiledClaim
                             06/17/19
                                  1 FiledEntered
                                            06/14/19
                                                   06/17/19
                                                        Pg 13
                                                            10:33:21
                                                              of 15    Exhibit A to
              Kendrella Declaration - Proof of Claim Pg 13 of 15
19-22721-rdd 19-22721-rdd
             Doc 15-3 FiledClaim
                             06/17/19
                                  1 FiledEntered
                                            06/14/19
                                                   06/17/19
                                                        Pg 14
                                                            10:33:21
                                                              of 15    Exhibit A to
              Kendrella Declaration - Proof of Claim Pg 14 of 15
19-22721-rdd 19-22721-rdd
             Doc 15-3 FiledClaim
                             06/17/19
                                  1 FiledEntered
                                            06/14/19
                                                   06/17/19
                                                        Pg 15
                                                            10:33:21
                                                              of 15    Exhibit A to
              Kendrella Declaration - Proof of Claim Pg 15 of 15
